Title: From John Adams to the Commerce Committee, 24 May 1778
From: Adams, John
To: Continental Congress, Commerce Committee


     
     Passy, 24 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:111–112. John Adams described the confusion that resulted from the multiplicity of commercial agents, often operating from the same ports, each claiming his authority from a different source. Adams recommended that order be imposed by designating a person in each of the principal ports as the sole American agent. He also suggested that appointment of one or more consuls by the congress might be appropriate. Realizing that his effort to bring order to the Commissioners’ finances was controversial, Adams noted that its “Consequence has been, so many Refusals of Demands and Requests, that I expect much Discontent will arise from it, and many Clamours.” See also JA to Samuel Adams, 21 May (calendared above).
     JA may have had second thoughts about this letter. The lack of a formal closing, the presence of what is apparently the only extant copy in Lb/JA/5, the absence of the notation “sent” on the Letterbook copy, as well as the general tone of this letter make it unlikely that it was sent.
    